DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on March 4, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed December 7, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 47, 49-51, 53-55 and 57-60 are amended. Claims 47-60 are pending and are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-60 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. "AAV Vector-Mediated CRISPR Attacks on Proviral HIV-1 DNA for Purging of Cellular Reservoirs." Molecular Therapy 23 (2015) (hereinafter Boerner, reference of record) in view of Zhang et al. US 2014/0357530 A1, published 12/4/2014 (hereinafter Zhang, reference of record) and Hu et al. "RNA-directed gene editing specifically eradicates latent and prevents new HIV-1 infection." Proceedings of the National Academy of Sciences 111.31 (2014): 11461-11466 (hereinafter Hu, reference of record). This rejection is newly applied to address applicants claim amendments on March 4, 2021. A reply to applicant’s arguments is found below.
Claim 47 describes an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence, and wherein the first gRNA hybridizes to the first target sequence comprising a sequence having at least 80% sequence identity to SEQ ID NO: 207, or a reverse complement thereof; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence, wherein the CRISPR-associate endonuclease, the first gRNA, and the second gRNA are capable of excising intervening sequences between the first target sequence and the second target sequence. Claim 48 describes the AAV9 expression vector of claim 47, wherein the CRISPR-associated endonuclease is Cas9 or a homologue thereof. Claim 49 describes the AAV9 expression vector of claim 47, wherein the first gRNA hybridizes to the first target sequence comprising a sequence having at least 90% sequence identity to SEQ ID NO: 207, or a reverse complement thereof. Claim 50 describes the AAV9 expression vector of claim 47, wherein the first gRNA hybridizes to the first target sequence comprising a sequence according to SEQ ID NO: 207, or a reverse complement thereof. Claim 51 describes an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: 
Boerner describes the use of AAV/CRISPR vectors for the targeted cleavage of integrated HIV-1 proviral DNA. Boerner identified AAV9 as a capable vector for transducing >65% of primary human CD4+ T cells. Boerner created AAV9 vector genomes that express two essential CRISPR components, including a Cas9 protein and a gRNA directed against either HIV-1 LTRs or against HIV structural viral genes. Boerner validated the CRISPR vector efficiency and specificity using a T7 endonuclease assay and showed successful Cas9-mediated induction of double-stranded DNA breaks at specific HIV-1 target regions. Boerner then engineered gRNAs against two HIV-1 LTRs and the viral Gag gene and found an impressive 63.5% cutting efficiency. According to Boerner’s description, this equals three separate gRNAs wherein two are directed to HIV-1 LTRs and one is directed to HIV-1 viral Gag genes. Boerner then compared these results to “first-generation” single gRNA vector systems. Boerner’s description of simultaneous cleavage at three different cites (5’LTR, 3’LTR and Gag) indicates an equivalent mechanism to the claimed “gRNA are capable of excising intervening sequences between the first target sequence and the second target sequence” since Boerner states “the described experiments prove the possibility to target, cut and destroy integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells”. Although Boerner describes  HIV-1 Gag genes through a “first gRNA” and HIV-1 LTRs through a “second gRNA”, Boerner does not expressly describe targeting the GagD region of the HIV sequence. 
Zhang describes the therapeutic applications of CRISPR-Cas9 towards HIV (Zhang, example 21 pg 68, and example 25 pg 75). Zhang describes how CRISPR-Cas9 can be deployed against viral DNA sequences for targeted disruption and deletion of latent viral genomes even in the absence of ongoing viral production (Zhang para 578). Zhang describes using conventional adenoviral-mediated infection methods to introduce CRISPR-Cas9 into the host immune system. Zhang teaches AAV9 as a suitable vector for targeted CRISPR-Cas9 delivery (Zhang, para 557 and para 634). Zhang describes engineering specific gRNAs against HIV-1 which provide maximal coverage of HIV-1 variants (Zhang para 584 and 585). Zhang does not specifically describe engineering gRNA sequences corresponding to SEQ ID NO: 207 and 92 as described in claims 47-60.
Hu describes an approach to inactivate viral gene expression in HIV infected cells using CRISPR-Cas9 (Hu, abstract). Hu describes editing the HIV-1 LTR U3 region in latently infected microglial, promonocytic and T cells using a Cas9/gRNA system. Hu found that completely deleting this 9,709-bp fragment of integrated proviral DNA resulted in complete viral inactivation (Hu, Fig 2). Hu describes creating gRNAs for these LTR targets (LTRs A-D) as well as gRNAs for EGFP reporter genes located at the GagD region of the HIV genome (Gag-d2EGFP) (Hu, para 1 pg 11462 and Fig 1 &2). As stated in the newly amended claims, claim 47 describes a first gRNA hybridizing to the first target sequence comprising a sequence having at least 80% sequence identity to SEQ ID NO: 207. Similarly, claims 50 describes a second gRNA hybridizing to a second target sequence comprising a sequence having at least 80% sequence identity to SEQ ID NO: 92. Thus the claim language does not require binding to SEQ ID NO: 207 or SEQ ID NO: 92, rather any sequence that comprises SEQ ID NO: 207 or SEQ ID NO: 92, which includes sequences that flank 207 or 92 without limit. Since SEQ ID NO: 207 and SEQ ID NO: 92 are natively apart of the HIV genome, Hu expressly describes targeting GagD regions and LTRs corresponding to those recited in claims 
It would have been obvious to one of ordinary skill in the art to target the GagD region as described by Hu using the AAV9 Cas9/gRNA system described by Zhang and Boerner. Boerner describes engineered gRNAs against two HIV-1 LTRs and the viral Gag gene and found an impressive 63.5% cutting efficiency, however did not specify targeting the GagD gene. It would have been a matter of combining known methods to yield predictable results to target the GagD gene described by Hu since both Boerner and Hu are focused on therapeutic applications of CRISPR-Cas9 towards treating HIV. Furthermore, one of ordinary skill would understand that the AAV9 vector reported by both Zhang and Boerner had a higher delivery efficiency than he one reported by Hu. Therefore, it would have been a matter of simple substitution to exchange the lentiviral vector used by Hu with the AAV9 vector described by Zhang and Boerner. One would have been motivated to make this substitution in order to mediate efficient delivery of the Cas9/gRNA system into the host immune system. One would have a reasonable expectation of success given the relative interchangeability of vector delivery systems. Furthermore, Zhang provides evidence that AAV9 has high compatibility with CRISPR-Cas9 systems. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the rejection by arguing that Boerner is silent as to a combination of LTR and GagD. Applicant argues that Boerner only generally describes targeting LTR and Gag and is silent on targeting the combination of LTR and GagD. Applicant argues that Boerner describes cleavage and not 
 Applicant’s arguments regarding Boerner not teaching specific gRNAs complementary to a GagD region of the HIV sequence are found convincing and the 102 rejection has been withdrawn in favor of a newly applied 103 rejection. However, it is noted that according to Boerner’s description, Boerner reports three separate gRNAs wherein two are directed to HIV-1 LTRs and one is directed to HIV-1 viral Gag genes. Boerner’s description of simultaneous cleavage at three different cites (5’LTR, 3’LTR and Gag) indicates an equivalent mechanism to the claimed “gRNA are capable of excising intervening sequences between the first target sequence and the second target sequence” since Boerner states “the described experiments prove the possibility to target, cut and destroy integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells”. Although Boerner does “generally describe targeting LTR and Gag” targets, patents are relevant as prior art for all they contain and non-preferred and alternative embodiments constitute prior art, see MPEP 2123. 
Applicant further traverses the 103 rejection by arguing that Zhang and Hu fail to describe or provide a reason for targeting GagD in particular. Applicant argues that Zhang and Hu fail to show the excision of large portions of the HIV sequence including excision of the HIV sequence between cleavage sites. Applicant describes motivation for their invention in generating a CRISPR-Cas guide RNAs which target the vast majority of the HIV-1 genome. Applicant argues that Hu does not provide a reason for targeting the GagD region and is primarily focused on highly specific targets within the HIV-1 LTR U3 region which were efficiently edited by Cas9/gRNA. Applicant argues that Zhang and Hu fail to provide a reason that excision of intervening sequence would be successful. Applicant states that the collection of prior art is silent to a first gRNA which hybridizes at least 80% to SEQ ID NO 207 or a second gRNA which hybridizes 
Applicant’s arguments are not found convincing since Hu reported the complete excision of a 9,709 base pair target fragment of integrated proviral DNA that spanned from its 5’ to 3’ LTRs (Hu, abstract). Furthermore, Hu expressly targeted LTR targets (LTRs A-D) as well as genes located at the GagD region of the HIV genome (Gag-d2EGFP) (Hu, para 1 pg 11462 and Fig 1 &2). As stated in the newly amended claims, claim 47 describes a first gRNA hybridizing to the first target sequence comprising a sequence having at least 80% sequence identity to SEQ ID NO: 207. Similarly, claims 50 describes a second gRNA hybridizing to a second target sequence comprising a sequence having at least 80% sequence identity to SEQ ID NO: 92. Thus the claim language does not require binding to SEQ ID NO: 207 or SEQ ID NO: 92, rather any sequence that comprises SEQ ID NO: 207 or SEQ ID NO: 92, which includes sequences that flank 207 or 92 without limit. Since SEQ ID NO: 207 and SEQ ID NO: 92 are natively apart of the HIV genome, Hu expressly describes targeting GagD regions and LTRs corresponding to those recited in claims 47-60. Boerner in view of Zhang and Hu teach all the claimed limitations of the instant invention, since patents are relevant as prior art for all they contain and non-preferred and alternative embodiments constitute prior art, see MPEP 2123. It would have been obvious to one of ordinary skill in the art to target the GagD region as described by Hu using the AAV9 Cas9/gRNA system described by Zhang and Boerner. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 47-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 24, 29, 32, 33 and 34 of copending Application No: 15/998,558 (US Patent Application Publication Number 2019/0225963). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence. The competing claims would fully anticipate the instantly claimed invention, which is drawn to an adeno-associated viral vector serotype 9 (AAV9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence, and wherein the first gRNA comprises a sequence having at least 80% sequence identity to SEQ ID NO: 207; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence, and wherein the second gRNA comprises a sequence having at least 80% sequence identity SEQ ID NO: 92. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.


Response to Traversal
Applicant requests the Examiner to hold the ODP rejection in abeyance until allowable subject matter has been identified. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633